ON REHEARING.
Per CURIAM.
In a petition for rehearing the respondent Insists that the decision herein should be modified as against the three Kaufmans, so as to allow to the respondent costs against said three defendants below in the lower court; but, inasmuch as the jury found each of said defendants to be a several trespasser, and found a separate amount in damages against each of them, we do not feel authorized to hold that the three defendants named are joint trespassers, because of *731the fact, if it be such, that they held a joint water right. The modification asked is therefore denied.